Citation Nr: 1615984	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to February 1956.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2013, jurisdiction of this matter was transferred to the RO in Phoenix, Arizona.    

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A complete hearing transcript has been associated with the file.

In September 2015, this issue was remanded to the Agency of Original Jurisdiction (AOJ) and the AOJ was instructed to search for in-service clinical records.  The AOJ searched for the in-service clinical records and was informed that such records were destroyed.  The Veteran was notified of the results of the search.  The Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran sustained an injury to the right wrist in service and it is at least as likely as not that the midcarpal arthritis in the right wrist is due to the in-service injury. 




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for midcarpal arthritis in the right wrist are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he injured his right wrist in active service and was discharged because of the injury.  He asserts that service connection is warranted.  Initially, the Board notes that the Veteran's service treatment records and personnel records were destroyed and no service treatment records are available.  The records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  See the April 1984 NPRC searches and responses to VA.  The Veteran identified in-service clinical records but these records have not been located and are presumed to have been destroyed in the fire as well.  The January 2016 NPRC response indicates that the records for this time period were kept in the area that was destroyed by the fire in 1973. 

As the Veteran's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal will be decided upon the evidence of record, and the Board will not draw a negative inference from the absence of service treatment evidence.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds that in resolving all reasonable doubt in the Veteran's favor, service connection for midcarpal arthritis in the right wrist is warranted.  The medical evidence establishes that the Veteran has a current right wrist disability.  There is medical evidence of midcarpal arthritis in the right wrist.  See the March 2013 VA orthopedic surgery consult report. 

There is competent and credible evidence that the Veteran experienced a right wrist injury in service and has had limited motion in the right wrist and progressive symptoms since service.  The Veteran states that he injured his right wrist in service when he fell and the wrist bent back to his elbow.  Board Hearing Transcript, dated in July 2015, pages 2 to 5.  He stated that the right wrist swelled up and he was sent to sick bay.  The right wrist was reportedly x-rayed and he was told that he had broken some fine bones in the wrist.  Id.  An ace bandage was put on the wrist.  Id. at 6.  The Veteran stated that he was subsequently discharged because of the right wrist injury.  Id. at 2, 6.  The Veteran stated that since the injury, he has been unable to fully bend his right wrist and it has been very painful and cramped up at times.  Board Hearing Transcript, dated in July 2015, page 8.  

The Board finds that the Veteran's lay statements are sufficient to establish that he sustained a right wrist injury in service and he had chronic and/or recurrent symptoms of limited motion and progressive pain after the injury in service.  The Veteran is competent to provide lay testimony as to the onset of his observable symptoms such as pain and report first hand events such as an injury.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see 38 C.F.R. § 3.159(a)(2).  

The Board finds that Veteran's lay statements to be credible.  The Veteran's statements about the injury in service are detailed.  He is able to report the time frame of the injury, how the injury occurred, and the treatment that was provided.  His statements made to VA and his health care providers are consistent.  Additionally, the Veteran submitted statements from his family members which indicate that they observed the Veteran with an injury to the right wrist upon service separation.  

There is competent and credible medical evidence that supports a medical relationship between the current right wrist disability and the injury in service.  A March 2013 VA orthopedic surgery consult note indicates that the Veteran was referred for right wrist pain.  The Veteran acknowledged that he did get shot with a 22 in the thumb going across the back of the wrist when he was 14, but he indicated that his major injury was in 1956, when he fell off a tank and injured his right wrist.  He reported that he was told at that time that there were broken bones in the wrist that could not be treated.  He has gradually developed progressive wrist pain on the right side, which bothers him with activity.  Physical examination revealed that on range of motion testing, there was 15 to 20 degrees of extension and about 50 degrees of flexion.  There was a prominence across the mid carpal joint tenderness and tenderness over the distal radioulnar joint as well.  X-ray examination in November 2012 show narrowing and degeneration of the distal radial ulnar joint with a spur in the inferior ulna in the right wrist.  The medical professional wrote that there was an increased density in the distal ulna and the proximal lunate that was consistent with ulnar carpal impaction.  There was significant midcarpal arthritis and metallic fragments across the back of the wrist.  There was also stage III CMC arthritis of the thumb.  The assessment was midcarpal arthritis in the right wrist from an injury.  The VA orthopedic hand surgeon indicated that it appears the bullet has no bearing as the shot was really not located in an area. 

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current midcarpal arthritis in the right wrist had its onset in service.  There is probative lay and medical evidence of record which establishes that the midcarpal arthritis in the right wrist is due to the injury in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right wrist disability manifested by midcarpal arthritis in the right wrist have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim of service connection for midcarpal arthritis in the right wrist is granted. 


ORDER

Service connection for midcarpal arthritis in the right wrist is granted. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


